Fourth Court of Appeals
                               San Antonio, Texas
                                     March 23, 2020

                                  No. 04-20-00018-CV

                           DICEX INTERNATIONAL, INC.,
                                    Appellant

                                            v.

                              AMIGO STAFFING, INC.,
                                    Appellee

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2015CVT001668-D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER

    The Appellant’s Second Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant’s brief is due on or before April 24, 2020.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court